Citation Nr: 1714552	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee injury with traumatic arthritis and arthroscopic scars prior to October 11, 2014, and a compensable rating on and after October 11, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the right knee from July 6, 2010 to October 10, 2014, and a rating in excess of 30 percent on and after October 11, 2014.

3.  Entitlement to service connection for headaches, to include muscle contraction and migraine type headaches, and to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, and to include as due to an undiagnosed illness.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by:  Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1981 to February 1992, including service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from October 2010, July 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the October 2010 rating decision, in pertinent part, the RO granted service connection for limited extension of the right knee, assigned a 10 percent rating effective July 6, 2010, and denied a rating in excess of 10 percent for a right knee injury with traumatic arthritis and arthroscopic scars.  In the July 2011 rating decision, the RO denied service connection for headaches and entitlement to a TDIU.  In the July 2012 rating decision, the RO denied service connection for PTSD and eczema, claimed as a skin condition of both legs.  

The Veteran's claim of service connection for PTSD has been re-characterized as a psychiatric disorder to include PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).  

In February 2012, the Veteran testified regarding the right knee issues at a video conference hearing before a Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.  

The right knee issues were previously remanded by the Board in December 2013 and all of these issues were remanded by the Board in April 2015 for further development.  They have been returned to the Board for further review.  

In his September 2012 substantive appeals (VA Form 9) with regard to the headache, psychiatric, eczema, and TDIU claims, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In November 2014, VA notified the Veteran that a hearing was scheduled for January 2015.  The Veteran did not appear and did not request a postponement.  In February 2015, the Veteran was notified that the Veterans Law Judge who held the February 2012 hearing is no longer available to participate in the decision.  The Veteran was provided the opportunity to appear at another hearing before a different Veterans Law Judge and informed that, if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  In a March 2015 statement, the Veteran's representative indicated that the Veteran did not desire a new hearing and wished the Board to decide the case based on the evidence of record.  VA has received no other response from the Veteran or his representative with regard to this issue.  For these reasons, VA considers his request for a hearing to be withdrawn.  38 C.F.R. §20.704 (2016).

In its April 2015 decision, the Board granted service connection for eczema of both legs.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a September 2016 rating decision, an unspecified RO increased the rating for the Veteran's limitation of extension of the right knee to 30 percent, effective October 11, 2014.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In the same September 2016 rating decision, the unspecified RO reduced the Veteran's rating for a right knee injury with traumatic arthritis and arthroscopic scars from 10 percent to noncompensable, effective October 11, 2014.  The Board notes that, even though the RO technically reduced this rating, it increased the overall rating for the Veteran's right knee by increasing the rating for limitation of extension of the right knee from 10 percent to 30 percent at the same time.  Therefore, the procedural requirements normally required for reductions are inapplicable in this case.  See 38 C.F.R. § 3.105(e)(2016); See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

The Veteran was afforded a VA Gulf War examination in July 2011.  That examination only addressed the Veteran's headaches.  In an October 2016 statement, the Veteran's representative contended that the Veteran's reported insomnia, irritability, concentration problems, nightmares, and fatigue might also be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  As the representative notes, fatigue, neurological signs or symptoms, neuropsychological signs or symptoms, and sleep disturbances are all among the signs or symptoms VA may consider as such manifestations.  38 C.F.R. § 3.317(b) (2016).  These matters are referred to the Agency of Original Jurisdiction (AOJ) for development and adjudications.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA knee examination in October 2014.  Although the October 2014 VA examiner described the range of motion of the Veteran's right knee, it is not clear whether this was active or passive range of motion, in weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  A remand is necessary to afford the Veteran a VA examination compliant with Correia's requirements.  

In its April 2015 remand, the Board found that the Veteran's lay statements that he had suffered from headaches since his return from the Gulf War were credible and that the July 2011 VA examination report was inadequate because it failed to consider the significance of the Veteran's credible history of continual headaches.  The Veteran was afforded an addendum opinion in March 2016 by an examiner who dismissed the Veteran's lay statements as unsupported by medical documentation.  Because this opinion ignored the Board's finding that the Veteran's lay statements were credible, a remand is again necessary to obtain an adequate VA medical opinion.  

The Veteran was last afforded a VA psychiatric examination in July 2012.  At that time, the VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD, in part due to a lack of evidence of persistent re-experiencing of traumatic events.  The Veteran was afforded a VA addendum opinion in March 2016, but that opinion dealt solely with the possibility of a nexus between the Veteran's depressive disorder and his active duty service.  A February 2016 VA treatment record notes that the Veteran reported nightmares about and flashbacks to his military experiences and the treatment provider at that time diagnosed the Veteran with major depressive disorder and PTSD.  Because the February 2016 treatment provider does not explain how the Veteran meets the diagnostic criteria for PTSD, this diagnosis is of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("[M]ost of the probative value of a medical opinion comes from its reasoning.")  However, given this diagnosis and the Veteran's report of symptoms that might cause him to meet the remaining diagnostic criteria for PTSD, a remand is warranted to afford the Veteran an additional VA examination.

The Veteran's VA treatment records contain two additional notes regarding PTSD treatment, from August 1995 and February 2015.  The Board notes however, that the August 1995 record refers to Vietnam service (the Veteran's active duty service did not begin until several years after the Vietnam War) and both records refer to completion of a formal PTSD treatment program of which there is no other evidence in the Veteran's file.  The examiner on remand should comment as to whether these records appear to refer to the Veteran or whether they appear to have been included in his file in error.  

Because the Board's decision on the other claims on appeal could determine whether the Veteran meets the schedular requirements for a TDIU, the Veteran's claim for a TDIU is inextricably intertwined with this remand and the Board cannot fairly proceed in adjudicating the TDIU claim until the other claims have been resolved.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his right knee injury with traumatic arthritis and arthroscopic scars and limitation of extension of the right knee.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

In accordance with the latest worksheets for rating knee disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any symptoms of a right knee injury with traumatic arthritis and arthroscopic scars and limitation of extension of the right knee. 

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right knee must be conducted.  If the Veteran's left knee has no abnormalities, the same testing must be conducted for the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any right knee injury with traumatic arthritis and arthroscopic scars and limitation of extension of the right knee, specifically including the functional impairment (both occupational and social) of the service-connected right knee.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  Return the record to the VA examiner who provided the March 2016 addendum opinion.  If the March 2016 VA examiner is not available, the record should be provided to an appropriate examiner to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is as likely as not (a probability of 50 percent or greater) that any current headaches had their origin in service or are related to the Veteran's active service.  The examiner is requested to discuss the Veteran's report of frequent or severe headaches in a January 1985 examination during his active duty service.  

In reaching this determination, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The examiner is advised that, because the Board has found the Veteran's statements to be credible, the examiner is to accept the Veteran's lay statements as facts for the purposes of this opinion.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

3.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current nature and likely etiology of any psychiatric disorder, including PTSD and a depressive disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

The examiner must provide opinions as to the following:

(i)  What are the Veteran's current psychiatric diagnoses? 

(ii) If the Veteran is diagnosed with PTSD based on an in-service stressor, the examiner must identify the evidence which independently verifies that the supporting stressor actually occurred while the Veteran served on active duty.  

(iii) For any diagnosed psychiatric disorder other than PTSD, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active duty service, including whether it was caused or aggravated (i.e., worsened beyond the natural progression) by any service-connected disability.  In addressing this question the role that any preservice or post service stressor played in the development of any diagnosed current psychiatric disorder must be addressed. 

The examiner's answers to these questions should discuss the February 2016 treatment record in which the Veteran reported nightmares about and flashbacks to his military experiences and in which his treatment provider diagnosed him with PTSD.  

The examiner should also discuss whether the August 1995 and February 2015 VA treatment records referencing PTSD treatment referred to the Veteran or appear to have been included in his file in error.  

In reaching these determinations, the examiner should take into account the lay statements of record regarding the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  

4. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




